Citation Nr: 1130379	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  11-07 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from November 1943 to October 1947.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in February 2010, a statement of the case was issued in March 2011, and a substantive appeal was received in March 2011.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

A copy of a September 2010 e-mail from the Veteran indicated that he wished to appeal the denial of a request for hearing aids.  In the statement of the case, the RO indicated that if the Veteran had separately requested hearing aids from a VA clinic or medical center, then he needed to contact that facility directly to establish an appeal.  As it is unclear whether any further action was taken, this matter is referred back to the RO for any appropriate action.  


FINDING OF FACT

Bilateral hearing loss was not manifested during the Veteran's active duty service or for many years thereafter, nor is any current hearing loss otherwise related to such service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R.  §§ 3.303, 3.307, 3.309, 3.385 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Duty to Notify

The record shows that in a September 2009 VCAA letter, the appellant was informed of the information and evidence necessary to warrant entitlement to the benefit sought on appeal.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the RO provided VCAA notice to the Veteran in September 2009, which was prior to the November 2009 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.

Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).  In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate the claim for service connection.  Further, the September 2009 letter also gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal. 

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records and a VA examination report.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R.  § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.   

The Veteran was afforded a VA examination in October 2009.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination report obtained contains sufficient information to decide the issue on appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issue on appeal. 


Analysis

The present appeal involves a claim of entitlement to service connection for bilateral hearing loss.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic disease of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A.  §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.  § 3.303(d).  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

The Board acknowledges that the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet.App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

In his statements of record, the Veteran asserted that his hearing loss was due to exposure to acoustic trauma while in service due to his duties as a radio operator and member of gun crew where he was exposed to 20 mm guns without hearing protection.  

The Veteran's service personnel record showed that his military occupational specialty was radioman.  However, despite complaints concerning other unrelated disorders, the Veteran's service treatment records are silent with respect to any complaints of hearing problems.  The Veteran's entrance service examination in November 1943 showed that his hearing was 15/15 in both ears on whispered voice test.  Significantly, an October 1947 service examination prior to discharge showed that the Veteran's ears were clinically evaluated as normal.  No hearing abnormality was noted by the examiner and there was no indication of any complaints of hearing loss by the Veteran.  Based on appropriate hearing testing at the time, the Veteran's ears were 40/40 with watch test, 20/20 with click test, 15/15 with whispered voice test, and 15/15 with spoken voice test.  

After service, the Veteran filed a claim for compensation benefits with the VA in November 1947, but was silent with respect to any complaints of hearing loss.  He was afforded a VA examination in January 1948.  The Veteran again was silent with respect to any complaints of hearing loss.  His ears were again clinically evaluated as normal and on whispered voice testing, the Veteran was 15/15 in both ears.  

The Veteran was afforded another VA examination in May 1958.  Again, there were no complaints concerning hearing loss.  Importantly, it was observed that the Veteran was employed as an air traffic controller.  Although both ear canals were obstructed by cerumen, hearing acuity was noted to be normal.  Again, whispered voice testing showed that hearing was 15/15 in both ears.  

The Veteran filed his current claim for hearing loss in August 2009.  Again, the Veteran reported noise exposure in service.  However, this claim, which was filed 62 years after the Veteran's discharge from service, was the first time the Veteran indicated that he believed he had hearing loss due to his noise exposure in service.  

The Veteran was afforded a VA examination in October 2009.  The claims file was reviewed.  The Veteran did not recall hearing problems in service.  It was observed that his father who was not in service, but was a truck driver and wore hearing aids in his seventies.  The Veteran had never worn hearing aids.  The examiner observed that military noise exposure included his duties as a radio operator and exposure to 20 mm guns.  After service, he worked in the reserve fleet mothballing ships.  As a civilian, he was a truck driver for two years and worked for the FAA as a communicator and air traffic controller.  The Veteran also hunted without hearing protection with the last time being in 1982-83.  He had also gone target shooting, but used hearing protection.  The hearing test showed pure tone thresholds, in decibels, as follows:

HERTZ


500
1000
2000
3000
4000
Right 
20
20
65
70
75
Left
30
30
70
75
80

Speech recognition was 72 percent in the right ear and 52 percent in the left ear.  The impression was mild to severe sensorineural hearing loss from 1500 hertz through 8000 hertz in the right ear and mild to severe sensorineural hearing loss from 250 hertz to 8000 hertz in the left ear.  Hearing aid evaluation for both ears was recommended.  The examiner observed that no puretone threshold testing was done in service.  Speech testing at entrance indicated normal hearing in both ears.  Further, the Veteran passed all standard measures of hearing at separation in 1947.  The examiner opined that the Veteran's hearing loss was less likely than not (less than 50/50 probability) caused by noise exposure in service.  The rationale for this opinion was that the Veteran passed all standard measures of hearing when he left service and there was no complaint of hearing loss in service.  According to the Veteran's own statements, hearing problems were first noted only in the last couple of ears.  Again, he did not recall having hearing problems in service.  Further, the Veteran had never worn hearing aids despite claiming a hearing problem for over 60 years.  As a civilian, the Veteran worked as a communicator and air traffic controller for the FAA.  It is logical to assume that such a position would have required good hearing.  The Veteran did not indicate that his hearing loss caused significant problems with that profession.  Further, the Veteran's father started wearing hearing aids in his seventies and the Veteran was 82.  The examiner concluded that the Veteran's hearing loss would have an effect on his occupational functioning and daily activities.  

Given that the claims file was reviewed by the examiner and the examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examination to be sufficient for appellate review and of high probative value.  

The Board observes that in his notice of disagreement, the Veteran again reiterated that he was exposed to acoustic trauma while in service without hearing protection.  He indicated that the amount of hunting he did was not significant enough to contribute to his hearing loss.  He also stated that he did not think his employment contributed to his hearing loss because he just talked to pilots on the radio.  

Subsequently, in his substantive appeal, the Veteran responded to the VA examiner's findings indicating that he did begin to notice a loss in hearing some time ago, but only said "a couple of years ago" because he could not remember the exact date or time.  He also argued that the fact that his father wore hearing aids was of no important value because his father also wore false teeth and the Veteran did not ,and his mother did not wear hearing aids.  The Veteran believed that his father's hearing loss was possibly due to being a truck driver, but that he had no other family history of hearing loss.  He again reiterated that his recreational hunting or target shooting did not affect his hearing.  His work at the CAA/FAA did not require hearing testing until sometime in the 1970s.  When the testing started, he was able to pass those tests, but with difficulty in later years.  He again described his noise exposure in service and the lack of hearing protection, and that this exposure was the cause of his hearing loss.  

The Board accepts that the medical evidence of record shows that the Veteran meets the requirements of 38 C.F.R. § 3.385 for hearing loss disability.  The Board is thus presented with an evidentiary record which does not show hearing loss during service or at the time of discharge from service.  Although the Veteran does now suffer from a hearing loss disability, the first medical evidence indicating hearing loss was many years after the Veteran's separation from service.  As a result, with the exception of the Veteran's contentions, which are discussed more fully below, there is no supporting evidence of a continuity of pertinent symptomatology.  Further, after reviewing the claims file and examining the Veteran, the VA examiner determined that the Veteran's current hearing loss was not due to noise exposure in service and provided a detailed rationale for this conclusion.  Importantly, there is no competent medical evidence of record to refute this opinion.  Further, it was approximately 62 years after the Veteran's discharge from service before any medical evidence of hearing loss so there is no supporting medical evidence of a continuity of pertinent symptomatology.  A lengthy period without evidence of treatment may also be viewed as evidence weighting against the Veteran's claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).  Moreover, as there is no competent medical evidence of sensorineural hearing loss within a year of discharge, the service incurrence of sensorineural hearing loss may not be presumed.  

The Board acknowledges the Veteran's statements indicating that his current hearing loss is related to noise exposure in service.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit recently reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran is not competent to provide a medical nexus opinion linking his current hearing loss to acoustic trauma in service.  However, when applying the case law discussed above, here, the Veteran is competent to say that he was exposed to loud noise in service and experienced symptoms while in service as well as to report a continuity of symptoms since service.  However, the Veteran has not provided any lay evidence indicating symptoms in service or pertinent complaints since service.  In fact, he has reported that he does not recall experiencing symptoms in service and does not know when he first started experiencing hearing loss, but that it was "some time ago."  Again, despite complaints relating to unrelated disorders, service treatment records are silent with respect to any complaints of hearing loss.   Importantly, based on the Veteran's military occupation which suggested noise exposure, he was afforded a VA examination to determine whether his current hearing loss was related to the noise exposure in service.  After reviewing the claims file, taking a thorough history from the Veteran, and providing a complete audiological examination, the audiologist found that his hearing loss was not related to service and provided a rationale for this opinion. 

As to any contentions of hearing loss since service, the Board finds the credibility of any such assertions to be diminished by the other evidence of record.  In this regard, the Veteran failed to report any hearing problems in service or at his separation.  Moreover, he filed for compensation benefits shortly after service and again there was no mention of hearing loss.  Also, at VA examinations in 1947 and 1958, the Veteran again was silent with respect to any hearing problems and his hearing acuity was normal at both examinations.  The Board finds it reasonable to assume that the Veteran would have reported hearing problems in service if he was in fact experiencing such problems.  He also provided that he was able to pass his employer's hearing tests when they started giving them in the 1970s, over 20 years after his discharge from service, and only noticed trouble passing them as the years progressed.  Further, he first advanced his current contention 62 years after service when he filed his hearing loss claim in 2009.  The Board also believes it reasonable to assume that he would have filed a claim sooner if he in fact believed that he had been suffering from hearing loss since service as the result of noise exposure.  Moreover, there is no evidence suggesting that he ever sought medical treatment for hearing loss for many years after service.  This further diminishes the credibility as to a continuity of symptomatology since service.  In sum, any contentions of pertinent symptomatology since service are inconsistent with the totality of the other evidence of record and cannot be deemed credible.  Accordingly, the Veteran's contentions have no probative value and are outweighed by the remaining evidence of record, specifically, the highly probative VA examination, which found no relation to service. 

In conclusion, the preponderance of the evidence is against a finding that the Veteran's bilateral hearing loss is related to his active duty service.  As a preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b).



ORDER

Service connection for bilateral hearing loss is not warranted.  The appeal is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


